Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1, 11 have been amended.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/20/2022 has been entered. 


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  

Applicant argues in essence on page(s) 7 taking Claim # 1 as exemplary that  Lippitt does not teach or suggest an apparatus configured to "identify causes of SLO violations contributing to and unrelated to a performance of the storage array, " recited by amended claim 1. Further, Applicant respectfully submits that Marshak does not cure Lippit's deficiencies referenced above.
The Examiner respectfully disagrees and points Applicant to the rejection below for details. As explained in the rejection below, Lippitt Figure 5 elements 214, 216a, 216c, col 13 25-67, col 14 ln 21-24, 62-67, col 15 1-67, col 16 ln 10-17, 43-52 discloses assessing or determining causes of SLO violations contributing and unrelated to a performance (i.e. RT= response time) of the storage array, where assessing or determining a violation cause is made by correlating a particular SLO violation at a point in time with an existing condition or phenomena or problem of the network, host or storage and where an unrelated to performance of the storage array is a performance related to a host or network. Additionally, Lippitt Col 13 ln 48-53, Col 15 ln 1-30, col 16 ln 10-17, 43-52 discloses that assessments of violation causes are performed to identify the particular type of remediation action (e.g. , with respect to the network, data storage system, or host) to perform what is likely to positively impact and improve the measured RT to achieve the SLO RT.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation " the performance metric" (Line(s) 7 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the performance metric" as " the storage array performance metric". Appropriate correction/clarification is required.
Claim(s) 11 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim(s) 2-10 directly depend from claims 1 and are rejected for the aforementioned reason.
Claim(s) 12-20 directly depend from claims 11 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lippitt (U.S. Patent Number 9,465,550) in view of Marshak (U.S. Patent Number 9,311,207).

Referring to claims 1 and 11, taking claim 1 as exemplary, Lippitt teaches “1. An apparatus configured to at least one processor configured to: measure a storage array performance metric at a host device side and a storage array side of one or more storage area communication medium;” Lippitt col 11 ln 16-26, 48-63, col 12 ln 16-25, col 22 ln 43-48 discloses measuring specified Service Level Objective (SLO) performance metrics (i.e. RT) on the host where the SLO is a level of performance of I/O operations serviced at storage system. Additionally, Lippitt in col 16 ln 1-12, col 17 ln 21-23, col 18 ln 35-44 (see also col 13 ln 35-67, col 14 ln 6-67) teaches that performance metric measurements (i.e. RT) are performed at the storage system side “identify causes of SLO violations contributing to and unrelated to a performance of the storage array;” Lippitt Figure 5 elements 214, 216a, 216c, col 13 25-67, col 14 ln 21-24, 62-67, col 15 1-67, col 16 ln 10-17, 43-52 discloses assessing or determining causes of SLO violations contributing and unrelated to a performance (i.e. response time) of the storage array, where assessing or determining a violation cause is achieved by correlating a particular SLO violation at a point in time with an existing condition or phenomena or problem of the network, host or storage and where an unrelated performance of the storage array is a performance related to a host or network “and control resource consumption of at least one component of the storage array based on the performance metric and the identified SLO violation causes.” Lippitt col 17 ln 27-49, col 18 ln 26-44 discloses controlling resource consumption of components of the storage array (i.e. additional processors, ports, cache or HAs) based on performance metrics (i.e. measured Response Time (RT)) via remediation actions. Additionally, Lippitt Col 13 ln 48-53, Col 15 ln 1-30, col 16 ln 10-17, 43-52 discloses that assessments of violation causes are performed to identify the particular type of remediation action (e.g. , with respect to the network, data storage system, or host) to perform what is likely to positively impact and improve the measured RT to achieve the SLO RT. 
Lippitt does not explicitly teach that a storage area communication medium is a storage area “networks (SANs)” 
However, Marshak teaches that a storage area communication medium is a storage area “networks (SANs)” Marshak Col 5 ln 1-19, 55-60 discloses communication medium being a network connection such as a Storage Area Network (SAN)
Lippitt and Marshak are analogous art because they are from the same field of endeavor namely, memory management.
Lippitt can be modified to include the teachings of Marshak and implement a SAN as a communication fabric. This would allow Lippitt to access data much faster with ultra low latencies as well as obtaining benefits of faster backups, improved scalability and increased data security. Before the effective filing date of the claimed invention,  It would have been obvious to a person having ordinary skill in the art to have modified Lippitt to incorporate the teachings of Marshak to access data much faster with ultra low latencies as well as obtaining benefits of faster backups, improved scalability and increased data security.
As per the non-exemplary claim 11, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 2 and 12, taking claim 2 as exemplary, the combination of Lippitt and Marshak teaches “2. The apparatus of claim 1 further configured to: determine a service level objective (SLO) of each input/output (IO) operation received by a storage array; and determine all possible SLOs associated with each host organization authorized to communicate with the storage array.”  Lippitt col 11 ln 16-38, 48-67, col 12 ln 8-25 discloses determining different SLOs defining guaranteed performance levels respect to I/O operations serviced at storage system for each tenant. Additionally, SLOs for each tenants or consumer is guaranteed for each application of a tenant across all LUNs used by each application
As per the non-exemplary claim 12, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 3 and 13, taking claim 3 as exemplary, the combination of Lippitt and Marshak teaches “3. The apparatus of claim 1 further configured to identify storage groups associated with each of the SLOs.” Lippitt col 7 ln 16-29, col 11 ln 38-45 discloses that each SLO can be applied to multiple LUNs associated with multiple applications of a tenant 
As per the non-exemplary claim 13, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 4 and 14, taking claim 4 as exemplary, the combination of Lippitt and Marshak teaches “4. The apparatus of claim 3 further configured to determine each logical unit number (LUN) device associated with each storage group.” Lippitt col 7 ln 16-29, col 8 ln 20-27, col 9 ln 5-8 discloses host addressing storage via a plurality of logical units (LUNs) associated with specific amounts of physical storage (i.e. a storage group)  
As per the non-exemplary claim 14, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 5 and 15, taking claim 5 as exemplary, the combination of Lippitt and Marshak teaches “5. The apparatus of claim 4 further configured to identify a communication port assigned to each LUN device.” Lippitt col 9 ln 5-45, col 11 ln 4-15,  col 17 ln 3-40 discloses identifying paths and ports to make LUNs accessible to host
As per the non-exemplary claim 15, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 6 and 16, taking claim 6 as exemplary, the combination of Lippitt and Marshak teaches “6. The apparatus of claim 5 further configured to determine a SAN of the one or more SANs over which each communication port is configured to issue communication signals.” Lippitt Figure 3 element 140, col 10 ln 40-67, col 11 ln 1-15 discloses determining a path from a plurality of paths over which each port (source/target) is configured to issue I/O operations between host and Storage
As per the non-exemplary claim 16, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 7 and 17, taking claim 7 as exemplary, the combination of Lippitt and Marshak teaches “7. The apparatus of claim 6 further configured to determine a congestion level of each of the SANs.” Lippitt col 16 ln 10-17, col 17 ln 40-49 (see also col 15 ln 31-40)  discloses determining network connectivity conditions such as congestion levels causing SLO violations  

As per the non-exemplary claim 17, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 8 and 18, taking claim 8 as exemplary, the combination of Lippitt and Marshak teaches “8. The apparatus of claim 7 further configured to determine an impact the congestion level of each SAN has on the performance metric.” Lippitt col 14 ln 66,67, col 15 ln 6-18 discloses that upon detecting an SLO violation, a remediation process correlates a current violation with an existing phenomena of the network in order to identify a remediation action to improve the measured performance metric in violation
As per the non-exemplary claim 18, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 9 and 19, taking claim 9 as exemplary, the combination of Lippitt and Marshak teaches “9. The apparatus of claim 8 further configured to: adapt a host side SAN load balancing protocol to measure the storage array performance metric; and determining whether a response time of a message sent to a host device over one of the SANs meets an SLO expected by the host device using measurements received from the adapted host side SAN load balancing protocol.” Lippitt col 8 ln 42-60, col 12 ln 16-67, col 13 ln 1-34  discloses host including functionality to perform path selection based on load balancing. Further, guaranteed SLOs are measured from host where measurements such as, Response Times (RT), are reported, analyzed and determined if within acceptable ranges or not (i.e. SLO violation)
As per the non-exemplary claim 19, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 10 and 20, taking claim 10 as exemplary, the combination of Lippitt and Marshak teaches “10. The apparatus of claim 9 further configured to: determine which storage group is a source of the message; identify the SAN associated with the storage group;” Lippitt col 12 ln 22-38, col 13 ln 35-53 (see also col 14 ln 21-36, col 18 ln 60-67, col 19 ln 1-11) discloses assessing source of SLO violation in order to perform appropriate remediation measures  “and throttle messages corresponding to low priority SLOs that share the identified SAN.” Marshak Col 19 ln 51-67, col 20 ln 21-67 Discloses throttling host I/Os in order to decrease a rate at which host I/Os directed to physical device are serviced  
The same motivation that was utilized for combining Lippitt and Marshak as set forth in claim 9 is equally applicable to claim 10.
As per the non-exemplary claim 20, this claim has similar limitations and is rejected based on the reasons given above.



















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20150081893 A1 FABRIC ATTACHED STORAGE, Chadwell.  
US 20170206107 A1Systems And Methods For Provisioning Of Storage For Virtualized Applications, Guha.
US 20160004475 A1MANAGEMENT SYSTEM AND METHOD OF DYNAMIC STORAGE SERVICE LEVEL MONITORING, BENIYAMA. 
US 20200409781 A1 IDENTIFYING ROOT CAUSES OF PERFORMANCE ISSUES, Zhen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        10/28/2022

/MASUD K KHAN/Primary Examiner, Art Unit 2132